Opinion by
Mr. Justice Dean,
The facts in this case are fully stated in the opinion of the learned judge of the court below on the reserved point, and we . might well rest an affirmance of the judgment on that opinion, were it not that appellant’s counsel has misunderstood a sentence or two of it, and perhaps others in the future might be led to do so, were we to pass the complaint unnoticed.
The doctrine of equitable conversion is old, and is thus stated in Fletcher v. Ashburner, 1 White & Tudor’s Leading Cases in Equity, 1118: “Money directed to be employed in the purchase of land, and land directed to be sold and turned into money, are to be considered as that species of property into which they are directed to be converted; and this, in whatever manner the direction is given, whether by will, by way of contract, marriage articles, settlements or otherwise.” And this rule lias been followed in this state through a long line of cases, many of them cited in the opinion of the court below, beginning with Allison, Executor, v. Wilson’s Executors, 13 S. & R. 330, decided in 1825, down to Hunter v. Anderson, 152 Pa. 386, decided in 1893. The palpable intent of the deed of trust, here, was to realize the money on the mortgages, that it might be divided among those entitled to it. It is recited in the deed itself that its purpose is “ that prompt steps be taken to realize on said mortgages. ” By this trust, created by deed for this particular purpose, constructively, there resulted an equitable conversion of the land into personalty; and while the trust deed was operative, the interests of the beneficiaries in the land were not subject to the lien of a judgment; the purchaser of the interest of any one of them, as land, took no title which was enforceable by an ejectment. Hence, this plaintiff, the purchaser at sheriff’s sale of James G. Magee’s interest in the trust estate, as very clearly held by the court below, must lose his case. But the learned court below uses this language: “ While the case is not exactly a partnership, yet it is akin to it, and some of the principles of partnership law may he applied to it. ” Appellant seizes hold of this sentence, and proceeds to demonstrate that the case has none of the features of a partnership, and therefore the judgment on the reserved point cannot stand. But the meaning of this language is misapprehended; the court had already shown that the expressed purpose of the trust deed had *242worked a conversion of the land into personalty for distribution, and then, as illustrative of this contradictory designation of the property, calling land personalty when it was obviously, in fact, land, he cites the instance of partnership land, treated as per-, sonalty for partnership purposes, and when the partnership ends and the partnership debts are paid, its constructive character disappears, and it is again land held by the partners as tenants in common. It is nowhere intimated that these beneficiaries in adopting this method of distribution constituted themselves into a partnership; on the contrary, the judgment is based wholly on the nature of the trust created by the deed.
As to the error complained of in admitting in evidence writings in the line of title not specified in defendant’s abstract, the court, when the papers were offered and objection made, gave leave to defendants to amend their abstract; surprise was not pleaded by plaintiff, but this objection, which was good, was apparently abandoned, and then immediately supplemented by others which were bad. The court was justified in assuming that the first was waived, and in proceeding with the trial. There is nothing of merit in the assignments of error that calls for further discussion. The judgment is affirmed.